354 S.E.2d 757 (1987)
Curtis E. DIXON
v.
Bryce A. STUART, Alexander R. Beaty and Sam H. Owen, Individually and In Their Capacities As Agents of the City of Winston-Salem, North Carolina; and the City of Winston-Salem, North Carolina, a Municipal Corporation.
No. 8621SC1197.
Court of Appeals of North Carolina.
April 21, 1987.
*758 W. Steven Allen, Greensboro, for plaintiff-appellant.
Womble, Carlyle, Sandridge & Rice by Anthony H. Brett, Winston-Salem, for defendants-appellees.
HEDRICK, Chief Judge.
A complaint is deemed sufficient to withstand a motion to dismiss under Rule 12(b)(6) where no insurmountable bar to recovery appears on the face of the complaint and the complaint's allegations give adequate notice of the nature and extent of the claim. Detailed fact pleading is not required. Deitz v. Jackson, 57 N.C. App. 275, 291 S.E.2d 282 (1982). A complaint should not be dismissed for failure to state a claim unless it appears beyond doubt that plaintiff could prove no set of facts in support of his claim which would entitle him to relief. Property Owners Assoc. v. Curran, 55 N.C.App. 199, 284 S.E.2d 752 (1981), disc. rev. denied, 305 N.C. 302, 291 S.E.2d 151 (1982). In analyzing the sufficiency of the complaint, the complaint must be liberally construed. Jones v. City of Greensboro, 51 N.C.App. 571, 277 S.E.2d 562 (1981).
*759 In the present plaintiff's complaint, he alleges that defendants Stuart, Beaty and Owen "ridicul[ed]" and "harass[ed]" him in the workplace, that the acts of these defendants "were intended to cause and did in fact cause plaintiff to suffer extreme emotional distress." We cannot say that it appears beyond doubt that plaintiff can prove no set of facts in support of these allegations which would entitle him to relief from these defendants for intentional infliction of emotional distress. Extreme and outrageous ridiculing and harassing has been grounds for recovery under this tort before. See, e.g. Hogan v. Forsyth Country Club Co., 79 N.C.App. 483, 340 S.E.2d 116, disc. rev. denied, 317 N.C. 334, 346 S.E.2d 140 (1986); Woodruff v. Miller, 64 N.C.App. 364, 307 S.E.2d 176 (1983). Although in the present plaintiff's complaint the specific acts constituting the ridicule and harassment were not alleged, such specificity is not required where, as here, the complaint is sufficient to apprise the defendant of what the claim is and what events produced it. See Deitz v. Jackson, 57 N.C.App. 275, 291 S.E.2d 282 (1982).
If defendants Stuart, Beaty and Owen are found liable for intentional infliction of emotional distress, we cannot say that it appears beyond doubt that plaintiff can prove no set of facts that would then entitle him to recover from their employer, defendant Winston-Salem. In Hogan v. Forsyth Country Club Co., 79 N.C.App. 483, 340 S.E.2d 116, disc. rev. denied, 317 N.C. 334, 346 S.E.2d 140 (1986) this Court held that there was a jury question as to whether the plaintiff could recover for intentional infliction of emotional distress from the employer of the person who was allegedly harassing her, under the doctrine of respondeat superior.
Plaintiff's complaint in the present case discloses no insurmountable bar to recovery under the tort of intentional infliction of emotional distress, and it gives defendants adequate notice of the nature and extent of a legally recognized claim. Therefore, dismissal of plaintiff's claim was improper.
We need not and do not reach the question of whether it is possible for plaintiff to prove facts which would entitle him to relief under any tort other than intentional infliction of emotional distress.
Reversed.
EAGLES and PARKER, JJ., concur.